          Case 2:20-cr-00016-SAB             ECF No. 61        filed 10/23/20       PageID.146 Page 1 of 2
PS 8
(3/15)

                                                                                                            FILED IN THE
                               UNITED STATES DISTRICT COURT                                             U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON


                                                              for                                  Oct 23, 2020
                                             Eastern District of Washington                            SEAN F. MCAVOY, CLERK




 U.S.A. vs.                Durubio, Anthony Michael                       Docket No.             2:20CR00016-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Anthony Michael Durubio, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John
T. Rodgers, sitting in the Court at Spokane, Washington, on the 11th day of June 2020, under the following conditions:

Additional Condition #28: Home Detention: Defendant shall be restricted to his residence at all times except for attorney
visits; court appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by the Pretrial
Services Office or supervising officer, including but not limited to employment, religious services, medical necessities,
substance abuse testing or treatment, or mental health treatment.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Anthony Michael Durubio is alleged to have violated his conditions of pretrial release supervision by failing
to return to his residence at the approved time and being in an unauthorized location on October 14, 2020.

On June 12, 2020, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Durubio. Mr.
Durubio acknowledged an understanding of the release conditions, which included additional condition number 28.

On October 14, 2020, Mr. Durubio was authorized to be away from his residence from 8 a.m. to 7 p.m. for work purposes.
Mr. Durubio failed to return to his residence on October 14, 2020, by 7 p.m., but returned at approximately 7:47 p.m.

Mr. Durubio is currently being monitored through global positioning systems (GPS) technology. Upon reviewing Mr.
Durubio’s GPS mapping, it appeared he was at a residence approximately 1 block from his home on October 14, 2020, from
approximately 5:57 p.m. to 7:47 p.m. The undersigned officer confronted Mr. Durubio about being away from his residence
beyond 7 p.m., which was approved for work purposes. Mr. Durubio admitted he attended a family friend’s birthday party
on that date and time.

In response to Mr. Durubio being present at a non work-related event and arriving home late, the undersigned officer advised
Mr. Durubio of the expectations of home detention. Mr. Durubio acknowledged he understood the expectations of home
detention.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
                                                                            Executed on:       October 22, 2020
                                                                    by      s/Erik Carlson
                                                                            Erik Carlson
                                                                            U.S. Pretrial Services Officer
          Case 2:20-cr-00016-SAB        ECF No. 61      filed 10/23/20    PageID.147 Page 2 of 2
  PS-8
  Re: Durubio, Anthony Michael
  October 22, 2020
  Page 2

THE COURT ORDERS

[X ]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                       October 23, 2020
                                                                      Date
